            Case 3:19-cv-00285-JTR Document 21 Filed 01/19/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

TONYA THOMASON                                                                          PLAINTIFF

V.                                 NO. 3:19CV00285-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                                     DEFENDANT

                                              ORDER

I.      Introduction:

         Plaintiff, Tonya Thomason (“Thomason”), applied for disability benefits on

April 29, 2015, alleging disability beginning on January 10, 2010.1 (Tr. at 15). After

conducting a hearing, the Administrative Law Judge (AALJ@) denied her application

on March 8, 2019. (Tr. at 15-26). The Appeals Council denied her request for review

on April 29, 2019 (Tr. at 8), making the ALJ’s denial of Thomason’s application for

benefits the final decision of the Commissioner.

          For the reasons stated below, the Court 2 reverses the ALJ’s decision and

remands for further review.




1
 The ALJ correctly explains that Thomason’s date last insured was well before the alleged onset date, so
her application for disability insurance benefits is precluded. (Tr. at 15). The ALJ considered only
Thomason’s application for supplemental security income benefits. Id.
2
    The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
        Case 3:19-cv-00285-JTR Document 21 Filed 01/19/21 Page 2 of 6




II.   The Commissioner=s Decision:

      The ALJ found that Thomason had not engaged in substantial gainful activity

since April 29, 2015, the alleged onset date. (Tr. at 18). At Step Two, the ALJ found

that Thomason had the following severe impairments: degenerative disc disease,

neuropathy, muscular dystrophy, depression, and anxiety. Id.

      After finding that Thomason’s impairments did not meet or equal a listed

impairment (Tr. at 18), the ALJ determined that Thomason had the RFC to perform

work at the light exertional level, except that: (1) she can only occasionally climb

stairs, balance, stoop, kneel, crouch, and crawl; (2) she cannot climb ladders and

must avoid hazards such as unprotected heights and moving mechanical parts; (3)

she can perform occasional overhead reaching bilaterally, and frequent handling and

fingering bilaterally; (4) she can perform simple, routine, and repetitive tasks as

well as make simple work-related decisions; (5) she can concentrate, persist, and

maintain pace with normal breaks; and (6) she requires no more than incidental

interpersonal contact and simple, direct, and concrete supervision.

      The ALJ found that, based on testimony from the VE, Thomason had no past

relevant work. (Tr. at 24). Relying upon VE testimony, the ALJ found that, based on

Thomason’s age, education, work experience and RFC, jobs existed in significant

                                         2
         Case 3:19-cv-00285-JTR Document 21 Filed 01/19/21 Page 3 of 6




numbers in the national economy that she could perform, including positions as

office helper, laundry worker, folder, document preparer, addresser, and table

worker. (Tr. at 25-26). Thus, the ALJ concluded that Thomason was not disabled.

Id.

III.   Discussion:

       A.   Standard of Review

       The Court=s function on review is to determine whether the Commissioner=s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. ' 405(g). While Asubstantial evidence@ is that which a reasonable

mind might accept as adequate to support a conclusion, Asubstantial evidence on the

record as a whole@ requires a court to engage in a more scrutinizing analysis:

       A[O]ur review is more than an examination of the record for the
       existence of substantial evidence in support of the Commissioner=s
       decision; we also take into account whatever in the record fairly
       detracts from that decision.@ Reversal is not warranted, however,
       Amerely because substantial evidence would have supported an
       opposite decision.@

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial
                                          3
         Case 3:19-cv-00285-JTR Document 21 Filed 01/19/21 Page 4 of 6




evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d. at 477.

       B.   Thomason=s Arguments on Appeal

       Thomason contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues only that the ALJ erred in not considering (or

even mentioning) the opinion of consultative examiner Dr. Roger Troxel, M.D. The

Court finds support for this argument.

       Objective imaging showed mild-to-moderate conditions in Thomason’s neck

and back. (Tr. at 20-21, 1036, 1313-1323, 1436-1458). She testified to daily pain in

her neck and back, worsening with stress and lack of sleep. (Tr. at 21).

       Dr. Roger Troxel conducted a consultative examination at the agency’s

request on August 25, 2015 (Tr. at 1038-1043). He found, based upon his physical

examination, that Thomason had limited range of motion in her lumbar and cervical

spine. Id. He noted that she could not walk on heels and toes, could not squat or arise

from a squatting position, and had difficulty with the tandem walk. (Tr. at 1042-

1043). As a result, he imposed mild-to-moderate limitations on Thomason’s ability

to walk, stand, lift, and carry. Id.

       The ALJ did not even mention Dr. Troxel’s opinion, which is perplexing since

it was ordered by the agency. Dr. Troxel’s exam could be construed as limiting

                                          4
        Case 3:19-cv-00285-JTR Document 21 Filed 01/19/21 Page 5 of 6




Thomason to sedentary work. But we have no way of knowing if the ALJ even

considered this prospect, since she did not mention the opinion. Failure to mention

an important medical opinion, and to meaningfully discuss the opinion, means that

the ALJ has not “shown his work,” to quote the Eastern District of Missouri. Smajic

v. Berryhill, 2019 U.S. Dist. LEXIS 6240 *11-12 (W.D. Mo. Jan. 14, 2019).

      The ALJ’s omission was not harmless error; Dr. Troxel’s opinion was

important to the adjudication of Thomason’s claim. That is because treating nurse

Debbie Mills, APRN, opined that Thomason could not sit, stand, or walk for more

than one hour, which would preclude even sedentary work. (Tr. at 1472-1473). She

offered this opinion on September 6, 2018, via written medical source statement. Id.

The ALJ gave this opinion little weight. (Tr. at 24). Because this opinion

significantly limits Thomason, Dr. Troxel’s opinion should have been discussed in

conjunction with it. Moreover, because Dr. Troxel’s opinion issued four years before

the date of the ALJ’s decision, it is possible that a second consultative examination

was warranted, but that puts the cart before the horse. The ALJ should have assessed

and addressed Dr. Troxel’s opinion.

IV.   Conclusion:

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

                                          5
        Case 3:19-cv-00285-JTR Document 21 Filed 01/19/21 Page 6 of 6




the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477). The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing. The Court finds that the ALJ’s

decision is not supported by substantial evidence, because the ALJ did not mention

Dr. Troxel’s medical opinion.

      IT IS THEREFORE ORDERED that the final decision of the Commissioner

is REVERSED and the case is REMANDED for further review.

      DATED this 19th day of January, 2021.



                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                         6
